Sub-Item 77O 10f-3 Exhibit THE DREYFUS/LAUREL FUNDS TRUST DREYFUS HIGH YIELD FUND On July 20, 2011, Dreyfus High Yield Fund, a series of The Dreyfus/Laurel Funds Trust (the "Fund"), purchased 1,170,000 Senior Notes due 8/01/2019 issued by SunCoke Energy, Inc. (CUSIP No.: 86722AAA1) (the "Senior Notes") at a purchase price of $100.00 per Senior Note. The Senior Notes were purchased from JP Morgan Securities, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citi Credit Suisse J.P. Morgan KeyBanc Capital Markets RBS The Williams Capital Group, L.P. U.S. Bancorp Wells Fargo Securities Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on October 27, 2011. These materials include additional information about the terms of the transaction.
